Order of the Supreme Court, New York County (Walter Schackman, J.), entered July 19, 1990, which, inter alia, granted plaintiffs motion for leave to renew, and upon renewal, modified a prior order of the Court, entered February 5, 1990 inter alia to the extent of awarding defendant an overall weekly maintenance award of $150 in addition to weekly child support of $130, unanimously affirmed, without costs. The appeal from the order of the same court entered February 5, 1990 is dismissed as superceded, without costs.
The parties, married in 1967, have one child, aged 18. Plaintiff left the marital abode in September 1987 almost two years before the commencement of this action. While plaintiff earns $40,000 annually, defendant earns approximately $18,000.
*456We have examined the record and find that, under the circumstances presented the Court’s award of $150 per week in maintenance, $130 per week in child support, and the direction that plaintiff maintain medical and dental insurance policies for defendant and his son, as well as pay all unreimbursed nonelective medical and dental expenses for the son, and to maintain any existing life insurance designating the son as a beneficiary, is reasonable.
We have repeatedly stated that a prompt trial is the most effective method of resolving any claimed inequities concerning pendente lite awards (Bremer v Miele, 155 AD2d 359). This case does not present us with grounds to deviate from that policy. Concur — Sullivan, J. P., Milonas, Rosenberger, Asch and Smith, JJ.